Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner has found new art during his allowance search which would meet the claim limitations set forth in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over  Hackett, U.S. Patent Publication 2014/0334947 (hereinafter “Hackett’) in view of Vivatson et al., U.S. Patent Publication 2012/0325081 (hereinafter “Vivatson”).
In Reference to Claim 1: 
Hackett discloses  A reciprocating piston motor , comprising: a pressure medium housing (108), comprising: a first pressure medium chamber (114) having a first pressure medium piston; and a second pressure medium chamber (116) having a second pressure medium piston; and a pressure medium control system (134 and 130), comprising: a pressure medium inlet and outlet (138 and 136) that are operatively connected to the pressure medium housing, wherein the pressure medium control system is configured to move the pressure medium piston (110) to create a driving forces generated by the first and second pressure medium  for driving a pump (118). 
Hackett fails to disclose the use of multiple pistons and wherein a coupling system is provided that is configured to combine driving forces generated by the first and second pressure medium pistons for driving, the coupling system comprises a by-pass connecting the first and second pressure medium chambers.
However, in the same field of endeavor, Vivatson discloses a hydraulic actuator featuring multiple pistons (110 and 126) and wherein a coupling system is configured to 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Hackett by replacing the reciprocating motor portion of Hackett (108) that attaches to the pump (118) at attachment point (128)  with the hydraulic actuator of Vivatson because the actuator of Vivatson contains an additional piston and bypass chamber connecting the piston which allows for a higher actuation force allowing the pump to pump more viscous fluid without straining the hydraulic system providing a better “power to weight ratio” for the vehicle.(See, Vivatson Paragraph [0004]). This modification would greatly improve the strain on the engine during cold-starts in work machines where the hydraulic fluid is extremely viscous due to the cold temperature. In addition, Vivatson discloses that its actuator is for the purpose of “any machine in which a linear actuation or force is needed or can be used to produce a desired end can be constructed with hydraulics” (See, Vivatson Paragraph [0003]). 
In Reference to Claim 4: 
Hackett further discloses wherein the pressure medium control system comprises a central control valve (134) configured for steering the piston motor (108) in co-operation with the coupling system (138 and 136).



Allowable Subject Matter
3 and 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/DANIEL S COLLINS/Examiner, Art Unit 3745